Order, Supreme Court, Bronx County (Alan Saks, J.), entered September 2, 2005, which denied defendant Housing Authority’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff filed a note of issue in December 2004. Three months later, the court ordered plaintiff to serve within 30 days a supplemental bill of particulars with respect to notice of the defective condition at issue, extending the Housing Authority’s time to move for summary judgment until 45 days after receipt of the supplemental bill. The Housing Authority neither moved for summary judgment within the allotted time nor offered good cause for failure to do so, nor requested clarification of the court’s directive, which it now claims was unclear (see Brill v City of New York, 2 NY3d 648 [2004]). Concur — Tom, J.E, Mazzarelli, Andrias, Marlow and Gonzalez, JJ.